Dubey v Zour (2020 NY Slip Op 05395)





Dubey v Zour


2020 NY Slip Op 05395


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


815 CA 19-02189

[*1]GEOFFREY DUBEY, PLAINTIFF-APPELLANT,
vRONEN ZOUR AND ROC CITY PARTNERS, LLC, DEFENDANTS-RESPONDENTS. 


ALDOUS PLLC, NEW YORK CITY (KENNETH E. ALDOUS OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
ROTHENBERG LAW, ROCHESTER (DAVID ROTHENBERG OF COUNSEL), FOR DEFENDANT-RESPONDENT RONEN ZOUR. 

	Appeal from a judgment of the Supreme Court, Monroe County (William K. Taylor, J.), entered May 17, 2019. The judgment, among other things, dismissed all of plaintiff's causes of action. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court